Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   September 2, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-15-002879 and Court of Appeals number
   03-15-00528-CV, styled, ACADEMY OF CAREERS TECHNOLOGY V TEXAS EDUCATION
   AGENCY, was due in your office August 31, 2015. The clerk’ s record was submitted on August 31,
   2015, but rejected by the 3rd Court of Appeals due to a clerical error by the clerk. Therefore, the
   Travis County District Clerk’ s office formally requests an extension of time to correct the clerical
   error and re-submit the clerk’ s record by September 11, 2015.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division              Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420             (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566              fax: 854-4457